DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 16 are currently pending and considered below.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "small" in claim 9 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. For the purpose of the examination, any obstructed view will considered as small.
smaller" in claim 12 is a relative term which renders the claim indefinite.  The term "smaller" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required. For the purpose of the examination, any obstructed view will considered as smaller.
The term "small" in claim 13 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. For the purpose of the examination, any obstructed view will considered as small.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, and 7 - 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sim (US 10775799).
As per claims 1 and 16, Sim teaches elements of: 
a vehicle control device (See at least abstract), comprising: 
a receiver structured to receive an image of a periphery of a host vehicle captured by an image capturing device (See at least abstract); 
a detector structured to detect a lateral position of a following vehicle in the same lane as that in which the host vehicle travels, the following vehicle being reflected in the image received by the receiver and traveling in the lane (See at least figure 1 and column 5 line 24 – 30); and 
a decision circuitry structured to determine a lateral position of the host vehicle in the lane depending on the lateral position of the following vehicle detected by the detector (See at least column 9 line 65 – column 10 line 31).  

As per claim 2, Sim teaches element of: 
wherein the decision circuitry determines a course of the host vehicle so that the lateral position of the host vehicle in the lane coincides with the lateral position of the following vehicle in the lane (See at least column 10 line 32 – 50).  

As per claim 3, Sim teaches element of: 
wherein the decision circuitry determines a course of the host vehicle so that a lateral position of the host vehicle at a target stop position coincides with the lateral position of the following vehicle, and the host vehicle at the target stop position is positioned in parallel to a lane dividing line (See at least column 10 line 13 – 50).  

As per claim 5, Sim teaches elements of: 

when the movement of the preceding vehicle or the following vehicle is detected at the time of moving to a target stop position, the decision circuitry updates the course of the host vehicle depending on a lateral position of the following vehicle at the time of the detection (See at least column 9 line 65 – column 10 line 50).  

As per claim 7, Sim teaches elements of:
wherein when the following vehicle changes the lateral position of the following vehicle, the detector detects the change of the lateral position of the following vehicle, and when the following vehicle changes the lateral position of the following vehicle by more than a predetermined number of times within a predetermined time, the decision circuitry stops determining a course of the host vehicle depending on the lateral position of the following vehicle  (See at least column 9 line 65 – column 10 line 50).  

As per claim 8, Sim teaches element of: 
an estimator structured to estimate whether or not an area behind the host vehicle needs to be checked based on an operation by a driver with respect to the host vehicle or a planned traveling route of the host vehicle, wherein when the estimator estimates that the area behind the host vehicle needs to be checked, the decision circuitry determines a course of the host vehicle so that the host vehicle moves to a position at which a position of a side surface of the host vehicle 

As per claim 9, Sim teaches elements of: 
wherein when a rear visual field of the host vehicle is small due to blocking by the following vehicle, the detector detects that the rear visual field of the host vehicle is small based on the image received by the receiver or data obtained by a predetermined sensor (See at least Figure 4 and column 9 line 12 – 25), and 
when it is detected that the rear visual field of the host vehicle is small, the decision circuitry determines a course of the host vehicle so that the host vehicle moves to a position at which a position of a side surface of the host vehicle coincides with a position of a side surface of the following vehicle (See at least column 9 line 65 – column 10 line 50).  

As per claim 10, Sim teaches element of: 
wherein the decision circuitry determines a course of the host vehicle so that the host vehicle maintains the position at which the position of the side surface of the host vehicle coincides with the position of the side surface of the following vehicle until a predetermined time passes from at a time when the position of the side surface of the host vehicle coincides with the position of the side surface of the following vehicle (See at least claim 6 language and column 9 line 65 – column 10 line 50).  

As per claim 11, Sim teaches elements of: 

when the other vehicle approaching the host vehicle is detected at the position at which the position of the side surface of the host vehicle coincides with the position of the side surface of the following vehicle, the decision circuitry determines a course of the host vehicle so that a lateral position of a central portion of the host vehicle in the lane coincides with a lateral position of a central portion of the following vehicle in the lane (See at least column 10 line 32 – column 12 line 8).  

As per claim 12, Sim teaches element of: 
 wherein when the other vehicle approaching the host vehicle is not detected at the position at which the position of the side surface of the host vehicle coincides with the position of the side surface of the following vehicle, the decision circuitry determines a course of the host vehicle so that the host vehicle moves to a position at which an area blocked by the following vehicle further becomes smaller (See at least column 11 line 21 – 33).  

As per claim 13, Sim teaches elements of: 
wherein when a front visual field of the host vehicle is small due to blocking by a preceding vehicle, the detector detects that the front visual field of the host vehicle is small based on the image received by the receiver or data obtained by a predetermined sensor (See at least column 8 line 25 – 31), 

when a predetermined time passes from at a time when the host vehicle reaches the position at which the position of the side surface of the host vehicle coincides with the position of the side surface of the following vehicle, the decision circuitry determines a course of the host vehicle so that the host vehicle moves to a position at which an area blocked by the preceding vehicle further becomes smaller (See at least column 8 line 32 – column 9 line 9).  

As per claim 14, Sim teaches elements of: 
an estimator structured to estimate whether or not an area in front of the host vehicle needs to be checked based on an operation by a driver with respect to the host vehicle, wherein when the estimator estimates that the area in front of the host vehicle needs to be checked, the decision circuitry determines a course of the host vehicle so that the host vehicle moves to a position at which a position of a side surface of the host vehicle coincides with a position of a side surface of the following vehicle (See at least column 4 line 21 – 48 and column 9 line 65 – column 10 line 50).  

As per claim 15, Sim teaches element of: 
a traveling controller structured to control traveling of the host vehicle so that the host vehicle moves to the position determined by the decision circuitry (See at least column 2 line 30 – 37).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of Hayakawa et al. (US9142131).

As per claim 4, Sim teaches elements of: wherein the decision circuitry determines a course of the host vehicle so that the lateral position of the host vehicle at a target stop position coincides with the lateral position of the following vehicle, but does not explicitly teach element 
Hayakawa teaches element of: an angle between the host vehicle and a lane dividing line does not exceed a predetermined value during movement to the target stop position (See at least figure 5).
	Sim and Hayakawa are in analogous art of vehicle control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an angle between the host vehicle and a lane dividing line does not exceed a predetermined value during movement to the target stop position as taught by Hayakawa in the system of Sim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of Johnson et al. (Hereinafter Johnson) (US 9988047)

As per claim 6, Sim teaches element of:
the decision circuitry stops determining a course of the host vehicle depending on the lateral position of the following vehicle (See at least column 9 line 65 – column 10 line 50) but does not teach elements of: 
wherein when the following vehicle shows a motion including a course change or a right turn or left turn, or indicates an intention of a course change or a right turn or left turn, the 
	Johnson teaches elements of:
wherein when the following vehicle shows a motion including a course change or a right turn or left turn, or indicates an intention of a course change or a right turn or left turn, the detector detects the motion of the following vehicle including the course change or the right turn or left turn, or the intention of the course change or the right turn or left turn (See at least column 7 line 57 – column 8 line 14).
Sim and Johnson are in analogous art of vehicle control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein when the following vehicle shows a motion including a course change or a right turn or left turn, or indicates an intention of a course change or a right turn or left turn, the detector detects the motion of the following vehicle including the course change or the right turn or left turn, or the intention of the course change or the right turn or left turn as taught by Johnson in the system of Sim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662